USAA EAGLE LOGO (r) USAA MUTUAL FUNDS TRUST Extended Market Index Fund (USMIX) SUPPLEMENT DATED OCTOBER 24, 2014 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2014 The following information hereby replaces the paragraph under Custodian and Accounting Agent found on page 56 of the above-referenced Statement of Additional Information. Custodian and Accounting Agent The custodian is responsible for, among other things, safeguarding and controlling the Fund’s cash and securities, handling the receipt and delivery of securities, processing the pricing of the Fund’s securities, and collecting interest on the Fund’s investments. State Street Bank and Trust Company P. O. Box 1713, Boston, Massachusetts 02105is the custodian and accounting agent for the Extended Market Index Fund and the Extended Market Portfolio. The accounting agent is responsible for, among other things, calculating the Fund’s daily NAV and other recordkeeping functions. 98253-1014
